FILE COPY


                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                         (512) 463-1312



                                   Thursday, May 24, 2018

District Clerk Harris County                                   st
                                                                    FILED IN
Harris County Civil Courthouse                                1 COURT OF APPEALS
P.O. Box 4651                                                     HOUSTON, TX
                                                                  MAY 24, 2018
Houston, TX 77210                                             CHRISTOPHER A. PRINE,
* DELIVERED VIA E-MAIL *                                             CLERK

RE:    Case Number: 16-0897
       Court of Appeals Number: 01-14-00844-CV
       Trial Court Number: 2014-37034

Style: NEIGHBORHOOD CENTERS INC.
       v.
       DOREATHA WALKER

Dear Clerk:

       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Monica Zamarripa, Deputy Clerk

cc:     Mr. Christopher Prine (DELIVERED VIA E-MAIL)
        Mr. Joseph E. Hoffer (DELIVERED VIA E-MAIL)
        Ms. Lorna L. McMillion (DELIVERED VIA E-MAIL)
        Ms. Linda P. Wills (DELIVERED VIA E-MAIL)
        Mr. Bryan P. Dahlberg (DELIVERED VIA E-MAIL)